         Case 2:18-cv-00933-RDP Document 58 Filed 11/29/18 Page 1 of 18                                      FILED
                                                                                                    2018 Nov-29 PM 02:57
                                                                                                    U.S. DISTRICT COURT
                                                                                                        N.D. OF ALABAMA


            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

EMERSON HAMILTON, et al.,                       )
                                                )
        Plaintiffs,                             )
                                                )
v.                                              )       Case No. 2:18-cv-933-RDP
                                                )
JUDICIAL CORRECTIONS                            )
SERVICES, LLC; CHC                              )
COMPANIES, LLC; CORRECT                         )
CARE SOLUTIONS, LLC; and                        )
SUSAN FUQUA,                                    )
                                                )
        Defendants.                             )

           PLAINTIFFS’ REPLY BRIEF ON MOTION TO REMAND

        Plaintiffs submit this reply brief in support of their Motion to Remand (Doc.

#53).1 Based on the previous brief and the following, Plaintiffs submit that this

action should be remanded to the Circuit Court of Jefferson County, Alabama.

        Subsequent to Plaintiffs filing their motion to remand and brief in support

thereof (Doc. #53), Defendants filed a Supplement to Notice of Removal (Doc.

#54), stating as additional grounds for removal the alleged fraudulent joinder of an

Alabama resident as a defendant, thus resulting in diversity jurisdiction. Defendant

Judicial Correction Services, LLC ("JCS") then filed a response to Plaintiffs'

1
  The arguments set out in Susan Fuqua’s Response Brief (Doc. #56) and CHC’s Response Brief (Doc.
#57) are generally included within JCS’s Response Brief (Doc. #55), the longest of the three (3)
responses, and thus specific references to JCS’s Response Brief predominate herein. This brief though
serves as a reply to each of the three responses, filed by JCS (Doc. #55), Susan Fuqua (Doc. #56), and
CHC (Doc. #57), respectively.


                                                                                                         1
        Case 2:18-cv-00933-RDP Document 58 Filed 11/29/18 Page 2 of 18




Motion to Remand (Doc. #55) in which Defendant stated that for purposes of this

motion and response they were assuming no fraudulent joinder. Defendant then,

despite the previous assertion, later launches into their fraudulent joinder, diversity

jurisdiction argument, in contradiction to what Defendant said would be addressed

in its reply. Therefore, Plaintiffs will first address the supplemental jurisdiction

argument made by Defendant, which it states is the point of their response, and

then Plaintiffs will address the diversity argument which Defendant said was not

the purpose of its response, but which was argued anyway.

I.    Supplemental Jurisdiction

      As Plaintiffs pointed out in their Motion to Remand (Doc. #53), this Court

has discretion to retain jurisdiction of the state court claims. No question about

that. However, there is also no question that the overwhelming weight of

authority, as set forth in Plaintiffs’ original brief, has stated that under the

circumstances of this case the Court's discretion should generally be exercised to

remand the case to state court.

      JCS never directly disagrees with either of the observations in the preceding

paragraph. However, Defendant does spend a lot of time trying to convince this

Court to ignore all of the cases cited by the Plaintiffs.

      Defendants try to reinterpret "Stage of Litigation" to mean the stage of all

other litigation on the general subject matter, to which Plaintiffs herein have not



                                                                                       2
       Case 2:18-cv-00933-RDP Document 58 Filed 11/29/18 Page 3 of 18




been parties to and will not be parties to in the future. Defendants have not cited a

single Eleventh Circuit decision in support of this argument. However, JCS does

admit that the United States Supreme Court has held that "in the usual case in

which all federal-law claims are eliminated before trial, the balance of factors to be

considered under the pendent jurisdiction doctrine -- judicial economy,

convenience, fairness, and comity -- will point toward declining to exercise

jurisdiction over the remaining state-law claims." JCS’s Response Brief, Doc. #55,

at p. 5, citing Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 n.7 (1988).

Defendants have not cited any other decision of the United States Supreme Court

retreating from this holding or questioning this holding.

      Defendants erroneously rely on the Grispano v. New England Mutual Life

Insurance Company case, 358 F.3d 16, 19 (1st Cir. 2004). That case involved

multidistrict litigation -- not the case here. That case involved an action transferred

into the multidistrict litigation on the order of the MDL panel -- not the case here.

The motion to remand was filed in the court assigned the multi-district litigation

proceedings, which held that it did not have the authority to remand the case -- not

the case here. Id. at 19. The situation presented to the First Circuit in Grispano

thus featured significant differences from the situation before the Court here.

      Defendants next argue that judicial economy will be served by denying

remand. JCS cites Parker v. Scrap Metal Processors, Inc., 468 F. 3d 733, 745



                                                                                        3
        Case 2:18-cv-00933-RDP Document 58 Filed 11/29/18 Page 4 of 18




(11th Cir. 2006) because the Eleventh Circuit reversed the District Court for

remanding the remaining state court claims to state court. In that case the remand

was made after trial of the case. See Parker, 468 F. 3d at 746. In the present case

we haven't even conducted a single piece of discovery, let alone tried the case.

Plaintiffs' have cited cases on point in their original brief showing that a case in

this posture should be remanded.2

       Defendants' argument about this Court's knowledge about the subject matter

is factually true, but this knowledge is based on arguments and rulings which these

Plaintiffs were not a part of. Furthermore, JCS does not cite a single case for the

proposition that the most knowledgeable judge on a subject, whether a state court

judge or a federal judge, should always preside over cases involving such

knowledge.

II.    Fairness

       This is where JCS drops into its fraudulent joinder argument, even though it

professed to assume the state law claim was a valid claim.3 So this is where, if we

are to follow Defendants' lead, we depart the pathway of supplemental jurisdiction

2
  See Pl.’s Second Motion to Remand Br., Doc. #53 (citing Carlsbad Tech, Inc. v. HIF Bio, Inc.,
556 U.S. 635 (2009), Mine Workers v. Gibbs, 383 U.S. 715 (1966), Carnegie-Mellon Univ. v.
Cohill, 402 F. 3d 1092 (11 th Cir. 2005), Raney v. Allstate Ins. Co., s370 F. 3d 1086 (11 th Cir.
2004), Univ. of S. Alabama v. Keisacker, 2015 U.S. Dist. LEXIS 153532, 2015 WL 7106846
(S.D. Ala. Oct. 27, 2015), and Lake County v. NRG/Recovery Group, Inc., 144 F.Supp.2d 1316
(M.D. Fla. 2001)).
3
  Defendant JCS also dropped into the "fraudulent joinder, diversity jurisdiction" argument on
page 2 of its Response Brief, attempting to incorporate its arguments in Defendants Supplement
to Notice of Appeal.


                                                                                               4
        Case 2:18-cv-00933-RDP Document 58 Filed 11/29/18 Page 5 of 18




and enter the world of diversity jurisdiction. Defendants' argument regarding

diversity has no merit on several fronts.

       It is undisputed that if Susan Fuqua was not fraudulently joined in the suit,

there is no diversity jurisdiction. Thus, as is virtually always the case, the

defendants fall back on the fraudulent joinder or fraudulent claim argument. The

fact that the argument is coming is about as predictable as whether the sun will

come up tomorrow morning. But Defendants here have failed to meet their burden

to prove the amount in controversy; and since Susan Fuqua is a legitimate

defendant to this action, Defendants cannot show that she was fraudulently joined.

       A.     Defendants Have Not Proved the Amount in Controversy By a
              Preponderance of the Evidence.

       First, even if there were diversity of citizenship, which there is not, the

defendants have not met their burden of proof regarding the amount in controversy.

The Defendants did not present any evidence of the amount in controversy in their

Reply to Plaintiffs' Motion to Remand. They did, however, make some conclusory

statements in their Supplement to Notice of Removal (Doc. #54).4

       Defendants though have not invoked the Class Action Fairness Act

(“CAFA”), nor have they argued that this case constitutes a “mass action” under 28

U.S.C. § 1332(d)(11)(B)(i). See Defs. Supp. to Notice of Removal, Doc. #54.


4
  On page 2 of its Response Brief (Doc. #55), JCS attempted to incorporate the arguments set out
in Defendants’ joint Supplement to Notice of Removal (Doc. #54).


                                                                                               5
       Case 2:18-cv-00933-RDP Document 58 Filed 11/29/18 Page 6 of 18




Similarly, Defendants’ Supplement to Notice of Removal does not mention the

$5,000,000 aggregate amount in controversy, which can be applied to mass actions

under CAFA. See id.

       Thus, to establish diversity jurisdiction, Defendants must show that each

individual plaintiff’s case meets the $75,000 amount in controversy requirement.

See 28 U.S.C. § 1332(a); and Morrison v. Allstate Indem. Co., 228 F. 3d 1255,

1262 (11th Cir. 2000) (“When two or more plaintiffs, having separate and distinct

demands, unite for convenience and economy in a single suit, it is essential that the

demand of each be of the requisite jurisdictional amount.”).

      Defendants here have failed to meet their burden to prove the requisite

amount in controversy, since to meet the $75,000 requirement, removing parties of

course are not permitted to aggregate the claims of multiple plaintiffs. See

Morrison, 228 F. 3d at 1262.

      Defendants’ Supplement to Notice of Removal contains little more than

conclusory allegations that the jurisdictional amount is satisfied, without offering

any underlying facts supporting Defendants’ assertions, and as such is insufficient

to meet Defendants’ burden. For example, Defendants assert that, as to an

unspecified individual Plaintiff, the economic damages and emotional distress

caused by Defendants' wrongful actions, combined with punitive damages thereon,

is sufficient to meet the $75,000 amount in controversy requirement. See Supp. to



                                                                                       6
        Case 2:18-cv-00933-RDP Document 58 Filed 11/29/18 Page 7 of 18




Notice of Removal, Doc. #54, ¶ 26-28. These conclusory statements, without

offering any underlying facts or explanation supporting such assertions, are

insufficient to meet Defendants’ burden. See Williams v. Best Buy Co., 269 F. 3d

1316, 1319-20 (11th Cir. 2001) (“A conclusory allegation in the notice of removal

that the jurisdictional amount is satisfied, without setting forth the underlying facts

supporting such an assertion, is insufficient to meet the defendant’s burden.”); and

Nolen v. J.P. Morgan Chase Bank, NA, 2012 U.S. Dist. LEXIS 136693, *15-16

(M.D. Ala. Sept. 25, 2012) (Despite evidence that the plaintiff may have suffered

$48,000 in economic damages, that evidence, combined with the plaintiff’s claims

for mental anguish and punitive damages, constituted an “insufficient foundation

from which [ . . . ] to establish the jurisdictional minimum.”).

      Judge Kristi DuBose's opinion in Collinsworth v. Big Dog Treestand, Inc.,

2016 U.S. Dist. LEXIS 84123 (S.D. Ala. June 29, 2016), while not binding

precedent on this Court, does contain a very good analysis of the removing party’s

burden to prove the amount in controversy. See id. at *2. Collinsworth was a

personal injury, products liability case involving a climbing tree stand which

broke, causing Plaintiff to fall to the ground. Plaintiffs sought damages for

"physical pain, severe disfigurement, permanent injury, mental anguish, medical

expenses, impairment of his ability to engage in employment and activities of daily

living, lost wages, general damages and loss of consortium." Id. at *2. Defendant



                                                                                       7
        Case 2:18-cv-00933-RDP Document 58 Filed 11/29/18 Page 8 of 18




filed a notice of removal to the United States District Court for the Southern

District of Alabama. As Defendants in this case did in their Supplement to Notice

of Removal, the defendant in Collinsworth listed the categories of damages as

"evidence" that the action exceeded the jurisdictional threshold of $75,000 for

diversity jurisdiction.

       The Collinsworth court, after setting out an extensive review of 11th Circuit

cases, held that Defendant had not met its jurisdictional burden and remanded the

case to state court. With regard to listing categories of damage, as the Defendants

herein have done, Judge DuBose wrote the following:

       In Robinson v. Clayton, 2012 U.S. Dist. LEXUS 171503, 2012 WL
       6028940, *2 (S.D. Ala. Dec. 3, 2012), this Court specifically
       determined that “merely listing categories of damage[,]” which is
       exactly what Defendant purports to do in this case, does not satisfy the
       removing defendant's burden of establishing that the amount in
       controversy exceeds the $75,000 threshold. In reaching this
       conclusion, this Court favorably cited the conclusion in Williams, 269
       F.3d at 1318 and 1320 (“allegations that the plaintiff tripped over a
       curb and suffered permanent physical and mental injuries, that she
       incurred substantial medical expenses, that she suffered lost wages,
       that she experienced a diminished earning capacity, and that she
       would continue to suffer these damages in the future, along with a
       demand for both compensatory and punitive damages, did not render
       it facially apparent that the amount in controversy exceeded
       $75,000[]”). The Court also noted that “Williams5 is a governing
       application' of the principles set forth in Roe6 and Pretka7 and that
       Williams was not overruled by Pretka or Roe (nor could it have been,
       given that Pretka and Roe were not en banc opinions).” Robinson,

5
  Williams v. Best Buy Co., Inc., 269 F.3d 1316 (11th Cir. 2001).
6
  Roe v. Michelin North America, Inc., 613 F.3d 1058 (11th Cir. 2010).
7
  Pretka v. Kolter City Plaza II, Inc., 608 F.3d 744 (11th Cir. 2010).


                                                                                      8
        Case 2:18-cv-00933-RDP Document 58 Filed 11/29/18 Page 9 of 18




       2012 U.S. Dist. LEXIS 171503, 2012 WL 6028940, *2 at n.1. Based
       on Williams and Robinson, therefore, the Court concludes that the
       allegations here do not render it facially apparent that the amount in
       controversy in this case exceeds $75,000, exclusive of interests and
       costs.

Collinsworth v. Big Dog Treestand, Inc., 2016 U.S. Dist. LEXIS 84123, *9-10,

(Footnotes added to provide full citations for cases inside the quote).

       The Southern District of Alabama, as other federal districts in this State have

done,8 rejected the removing party's argument that allegations of mental anguish

are sufficient to meet the burden of proof:

       In addition, Plaintiffs' allegations of mental anguish are too vague and
       speculative for the undersigned that their claims surpass the
       jurisdictional threshold. See, e.g., Mustafa v. Mortgage St. Mortg.
       Corp., 840 F. Supp. 2d 1287, 1291 (M.D. Ala. 2012) (concluding that
       the Court could not make a non-speculative estimate of the value of
       the plaintiff's mental anguish claim); Goodin v. Fidelity Nat'l Title Ins.
       Co., 2012 U.S. Dist LEXIS 17829, 2012 WL 473913, *3 (M.D. Fla.
       Feb. 14, 2012) (finding that “[plaintiff's] allegations of ‘mental
       anguish and stress’ are impermissibly vague[]”). Indeed Plaintiffs'
       complaint, like the complaint in Arrington v. State Farm Ins. Co.,
       2014 U.S. Dist. LEXIS 89264, 2014 WL 2961104 (M.D. Ala. Jul. 1,
       2014), “contains no specific allegations from which one could draw
       any reasonable inference regarding the extent of the . . . [Plaintiffs']
       mental anguish[] [or] emotional distress[,]” and, as in Arrington, “[i]n
       th[is] court's 'judicial experience,' mental anguish and emotional
       distress damages in cases such as this vary widely depending on the
       circumstances, and even very similar circumstances may affect


8
 See, e.g., Nolen v. J.P. Morgan Chase Bank, NA, 2012 U.S. Dist. LEXIS 136693, *15-16 (M.D.
Ala. Sept. 25, 2012); Dean v. BAC Home Loans Servicing LP, 2012 U.S. Dist. LEXIS 13115, *6
(M.D. Ala. Feb 3, 2012); Parks v. Countrywide Home Loans, 2011 U.S. Dist. LEXIS 143687, *3
(M.D. Ala. Dec. 14, 2011); Peterson v. BAC Home Loan Servicing LP, 2011 U.S. Dist. LEXIS
140383, *2 (M.D. Ala. Dec. 6, 2011); and Mustafa v. Mkt. St. Mtg. Corp., 840 F.Supp.2d 1287,
1292 (M.D. Ala. 2012).


                                                                                          9
          Case 2:18-cv-00933-RDP Document 58 Filed 11/29/18 Page 10 of 18




         different plaintiffs in different ways.” 2014 U.S. Dist. LEXIS 89264,
         [WL] at *6.

Collinsworth v. Big Dog Treestand, Inc., 2016 U.S. Dist. LEXIS 84123, *11.

         Likewise, Defendants’ mere statement that Plaintiffs are claiming punitive

damages, without more, is insufficient to satisfy the removing party’s burden to

prove the amount in controversy. See Nolen v. J.P. Morgan Chase Bank, NA, 2012

U.S. Dist. LEXIS 136693, *15-16 (M.D. Ala. Sept. 25, 2012); and Mustafa v. Mkt.

St. Mtg. Corp., 840 F.Supp.2d 1287, 1292 (M.D. Ala. 2012) (“[A]pplying a single

digit multiplier sufficiently high to satisfy the amount in controversy requirement,

without more, assumes away the removing party’s burden to prove the propriety of

removal by a preponderance of the evidence.”).

         If the arguments set out in Defendants’ Supplement to Notice of Removal

(Doc. #54) were sufficient to prove the amount in controversy, then that standard

would be met in every case where the plaintiff claimed damages for mental

anguish and punitive damages. Defendants have failed to meet their burden in that

regard, and that argument—incorporated by reference in JCS’s Response Brief9—

provides no support for the existence of diversity jurisdiction here.




9
    See Def. JCS’s Response Br., Doc. #55, p. 2.


                                                                                      10
       Case 2:18-cv-00933-RDP Document 58 Filed 11/29/18 Page 11 of 18




      B.     Susan Fuqua is a Legitimate Defendant to This Action, and
             Defendants Thus Cannot Show That She Was Fraudulently
             Joined.

      Defendants' contention that Plaintiffs fraudulently joined Defendant Fuqua

to defeat diversity jurisdiction is also without merit. The first, and most obvious

point, is that if Plaintiffs’ attorneys did not meet the enhanced Twombly pleading

standards, it does not automatically follow that Defendant Fuqua was fraudulently

joined. It just means the Plaintiffs' attorneys did not plead in sufficient detail under

the Twombly standards. However, that is not the case herein, where Plaintiffs met

all applicable pleading standards.

      Second, it is important to look at what constitutes civil conspiracy under

Alabama law. The Alabama Supreme Court discussed the requirements of a civil

conspiracy in DGB, LLC v. Hinds, 55 So. 3d 218, 234 (Ala. 2010):

      This Court has stated:

             “‘Alabama recognizes [civil conspiracy] as a substantive
             tort.’ Purcell Co. v. Spriggs Enters., Inc., 431 So. 2d 515,
             522 (Ala. 1983). ‘In essence, civil conspiracy is a
             combination of two or more persons to do: (a) something
             that is unlawful; [or] (b) something that is lawful by
             unlawful means.’ Id. See also Eidson v. Olin Corp., 527
             So. 2d 1283, 1285 (Ala. 1988). ‘In a conspiracy, the acts
             of coconspirators are attributable to each other.’
             Williams v. Aetna Fin. Co, 83 Ohio St. 3d 464, 476, 1998
             Ohio 294, 700 N.E.2d 859, 868 (1998).”

      Ex parte Reindel, 963 So. 2d 614, 621 n.11 (Ala. 2007). “A civil
      conspiracy claims operates to extend, beyond the active wrongdoer,
      liability in tort to actors who have merely assisted, encouraged, or

                                                                                      11
       Case 2:18-cv-00933-RDP Document 58 Filed 11/29/18 Page 12 of 18




      planned the wrongdoer's acts.” 16 Am. Jur. 2d Conspiracy § 57
      (2009). “A plaintiff alleging a conspiracy must have a valid
      underlying cause of action.” Drill Parts & Serv. Co. v Joy Mfg. Co.,
      619 So. 2d 1280 (Ala. 1993).

DGB, LLC v. Hinds, 55 So. 3d 218, 234 (Ala. 2010). The Court in DGB held that

"[b]ecause the [plaintiffs] have alleged valid underlying causes of action and

because acts of coconspirators are attributable to each other, see Reindel, supra, the

[plaintiffs] have stated a claim of civil conspiracy upon which relief may be

granted against each of these defendants." Id.

      DGB, of course, was an Alabama state court case, and this case, conversely,

is in federal court. But before Defendants have a chance to say that pleading rules

are different in state and federal courts, which they will say, it should be noted that

federal courts have reached the same conclusion regarding conspiracy pleadings

for the same reasons. In other words, since a coconspirator is one who “merely

assisted [or] encouraged” another’s wrongful acts, and “the acts of coconspirators

are attributable to each other,” federal courts have held that a plaintiff states a valid

conspiracy action anytime he or she has plead (i) a valid underlying cause of

action, and (ii) an inferential or circumstantial nexus between the coconspirators

supporting a reasonable inference that one “assisted or encouraged” the other. See

SE Prop. Holdings, LLC v. Saint Family P’ship, 2017 U.S. Dist. LEXIS 65727,

*21-23 (S.D. Ala. May 1, 2017) (quoting DGB, LLC v. Hinds, 55 So. 3d 218, 234

(Ala. 2010)).

                                                                                       12
       Case 2:18-cv-00933-RDP Document 58 Filed 11/29/18 Page 13 of 18




       For example, in SE Property Holdings, the defendants argued that the

conspiracy count was not sufficiently pled, making most of the same arguments

made by the defendants in this case. See SE Property Holdings, 2017 U.S. Dist.

LEXIS 65727, *21. The court held otherwise, reasoning as follows:

       Nor is defendants’ position strengthened by their related argument
       that Count Three must be dismissed for inadequately pleading a
       conspiracy. Defendants balk that the Complaint “contains no
       allegations of actions by F. Saint, Kasubra and/or SFLP of any action
       in furtherance of any alleged conspiracy.” (Doc. 11, at 17.) They
       protest that the Complaint does not “identify when John Saint and the
       Defendants agreed to engage in the alleged fraudulent act,” does not
       “identify the dates when the Defendants rendered assistance to J. Saint
       in committing the fraudulent acts,” and does not “explain how the
       conduct of the Defendants, F. Saint, Kasubra, and/or SFLP, furthered
       the commission of the alleged fraud by John Saint.” (Id. at 18.) These
       assertions substantially overstate the pleading requirements for a civil
       conspiracy. Defendants cite no authority -- and the Court is aware of
       none -- requiring a plaintiff to plead the precise date of an alleged
       agreement to engage in fraud, or to plead specific overt acts in
       furtherance of the conspiracy committed by each and every defendant.
       Simply put, no such heightened pleading requirements exist.

SE Prop. Holdings, LLC v. Saint Family P’ship, 2017 U.S. Dist. LEXIS 65727,

*21.

       The court went on to note that though the Eleventh Circuit has set forth

minimum pleading requirements for a civil conspiracy, and that a claim for

conspiracy can in fact be dismissed because of “the conclusory, vague and general

nature of the allegations of conspiracy,” the allegations of conspiracy plead in that

case were still sufficient to support a valid claim:



                                                                                    13
        Case 2:18-cv-00933-RDP Document 58 Filed 11/29/18 Page 14 of 18




       Here, [the plaintiff] has not confined its Complaint to a conclusory
       statement that a conspiracy existed. To the contrary, the Complaint
       delineates at some length the relationships between and among the
       defendants, the character of the acts done, and the benefits reaped by
       each defendant as a result of the conspiracy, all of which when viewed
       in the aggregate support a reasonable inference that these defendants
       conspired with John Saint to defraud plaintiff out of assets that it had
       been led to believe were available to pay Saint's guaranty obligations.
       The modest Eleventh Circuit pleading requirement for conspiracy
       claims is satisfied here.

Id. at *22.

       Similarly, in this case, Plaintiffs Third Amended Complaint delineates at

length (i) the relationships between and among the defendants—Susan Fuqua’s

promotion of JCS to city governments while in her role as president of the

Alabama Municipal Court Clerks and Magistrates Association,10 despite the

illegality of JCS’s actions;11 (ii) the benefits reaped by each defendant as a result of

the conspiracy—the money made by JCS through its jailing and extortion of the

plaintiffs in violation of their rights under Alabama law, and JCS’s resulting ability

to continue to pay Susan Fuqua to lobby on its behalf;12 and (iii) the character of

the acts done, all of which when viewed in the aggregate support a reasonable

inference that these defendants acted as coconspirators—as that term is defined

under Alabama law—in the commission of wrongful and tortious acts against the

plaintiffs.

10
   See Plaintiffs’ Third Amended Complaint, Doc. #51, ¶ 52-53, ¶ 129-130, ¶ 380-383.
11
   See Plaintiffs’ Third Amended Complaint, Doc. #51, ¶ 55-56.
12
   See Plaintiffs’ Third Amended Complaint, Doc. #51, ¶ 54.


                                                                                       14
        Case 2:18-cv-00933-RDP Document 58 Filed 11/29/18 Page 15 of 18




       Defendants' fraudulent pleading argument also does not account for the well-

established pleading rule that when “many of the details Defendants demand are

beyond Plaintiff's reach” without discovery, a more lenient pleading standard is

applied:

       It bears mentioning that, without discovery, many of the details
       Defendants demand are beyond Plaintiff's reach. Indeed, the
       Complaint charged that Defendants secretly conspired to convert
       Plaintiff's inheritance for their own benefit. The practical
       consequences of such a scheme is that Plaintiff would not know the
       details of Defendants' conspiracy. In such circumstances, plaintiffs
       are entitled extra leeway at the motion to dismiss stage. See United
       States v. Baxter Int'l, Inc., 345 F. 3d 866, 881 (11th Cir. 2003)
       (“Courts typically allow the pleader an extra modicum of leeway
       where the information supporting the complainant's case is under the
       exclusive control of the defendant.”).

Parker v. Parker, 2018 U.S. Dist. LEXUS 191263 (M.D. Fla. 2018). The Court

denied the motion to dismiss even though "[t]he complaint contains few details

regarding the conspiracy or the alleged fraudulent conduct that each Defendant

took part in . . . ." Id. at *7.

       The Southern District of Alabama, in SE Property Holdings, likewise

acknowledged that “[t]he existence of a conspiracy must often be inferentially and

circumstantially derived from the character of the acts done, the relation of the

parties, and other facts and circumstances suggestive of concerted action.” SE

Prop. Holdings, LLC v. Saint Family P’ship, 2017 U.S. Dist. LEXIS 65727, *23




                                                                                    15
        Case 2:18-cv-00933-RDP Document 58 Filed 11/29/18 Page 16 of 18




(citing Turner v. Peoples Bank of Pell City, 378 So. 2d 706, 708 (Ala. 1979), and

Eidson v. Olin Corp., 527 So. 2d 1283, 1285 (Ala. 1988)).

       Likewise, in this case, Plaintiffs have knowledge of the unique relation of

the parties suggestive of concerted action—Susan Fuqua’s promotion of JCS to

city governments while in her role as president of the Alabama Municipal Court

Clerks and Magistrates Association, while failing to disclose the fact that she was

accepting payments from JCS to lobby on its behalf.13 But due to the nature of the

conspiracy itself, it is impossible for Plaintiffs to know other details regarding the

defendants’ furtherance of the conspiracy at this time. Discovery is needed to

obtain any such additional specifics. As such, the more lenient pleading standard

generally applied to conspiracy claims in federal court is likewise applicable here.

       By promoting JCS to city governments in her role as the president of the

Alabama Municipal Court Clerks and Magistrates Association, while acting with

knowledge of the wrongfulness of JCS’s conduct, and failing to disclose her status

as JCS’s lobbyist, Defendant Susan Fuqua undoubtedly assisted or encouraged JCS

in the furtherance of its unlawful acts in this State, which violated the plaintiffs’

rights under Alabama law. These facts have been plead with more specificity than

is required under the federal pleading standard for civil conspiracy claims. As

13
  As set out in more detail in Plaintiffs’ Response to Defendant Susan Fuqua’s Motion to
Dismiss, Doc. #33, Ms. Fuqua’s disclosure of her status as a “consultant” to JCS differs
substantially from the statutorily required disclosure of agreements to lobby on behalf of a group
or entity.


                                                                                                16
       Case 2:18-cv-00933-RDP Document 58 Filed 11/29/18 Page 17 of 18




such, Defendants cannot show that Defendant Susan Fuqua was fraudulently joined

to this action.

                                   CONCLUSION

       The overwhelming majority of Eleventh Circuit opinions addressing

supplemental jurisdiction in this context counsel in favor of remand. Furthermore,

either (i) Defendants’ failure to carry their burden to prove the amount in

controversy, or (ii) Defendants’ inability to show fraudulent joinder, is sufficient,

standing alone, to eliminate the possibility of diversity jurisdiction. Therefore,

regardless of the particular metric by which this Court chooses to consider the

possibility of subject-matter jurisdiction, Plaintiffs respectfully submit to this

Honorable Court that remand is the most appropriate course of action here.


                    Respectfully submitted this 29th day of November, 2018.

                                         /s/ Lloyd W. Gathings
                                         Lloyd W. Gathings (GAT001)


OF COUNSEL:
GATHINGS LAW
2204 Lakeshore Drive, Suite 406
Birmingham, Alabama 35209
Telephone: (205) 322-1201
Facsimile: (205) 322-1202
LGathings@gathingslaw.com




                                                                                        17
      Case 2:18-cv-00933-RDP Document 58 Filed 11/29/18 Page 18 of 18




                        CERTIFICATE OF SERVICE

       I hereby certify that on this the 29th day of November, 2018, I filed the
foregoing motion using the Northern District of Alabama’s CM/ECF electronic
filing system, which will automatically serve a true and accurate copy of the
foregoing on each of the following counselors of record in this matter:

Will Hill Tankersley, Esq.          Michael L. Jackson, Esq.
Balch & Bingham LLP                 Larry S. Logsdon, Esq.
1901 Sixth Avenue North             Wesley K. Winborn, Esq.
Suite 1500                          Wallace, Jordan, Ratliff & Brandt, LLC
Birmingham, AL 35203                P.O. Box 530910
                                    Birmingham, AL 35253
F. Lane Finch, Jr., Esq.
Brian Richardson, Esq.             Wilson F. Green, Esq.
Swift Currie McGhee & Hiers        Fleenor & Green, LLP
          th
2 North 20 Street, Suite 1405 1657 McFarland Blvd. N., Ste. G2A
Birmingham, AL 35203               Tuscaloosa, AL 35406

Joel E. Dillard, Esq.
David McKnight, Esq.
Donald R. James, Jr., Esq.
Baxley, Dillard, McKnight, James & McElroy
2700 Highway 280, Suite 110 East
Birmingham, AL 35223

                                           /s/ Lloyd W. Gathings
                                           OF COUNSEL




                                                                             18
